 In the Matter of PRODUCTS MANUFACTURING&ENGINEERING CORPORA-TION, EM•'I.oYr:i;andUNITEDELECTRICAL, RADIO&MACHINEWORK-ERSof AMERICA, CIO, PETITIONERCase No. 1R-4146.Decided April 8,19/7Mr. Maurice E. Bur r,of Chicago, Ill., for the Employer.Mr. Leo Turner,of Chicago,Ill., for the Petitioner.Mr. Joseph M. Jacobs,byMr. Jacob N.Gross,ofChicago,Ill., forthe Intervenor.Mr. George H. Yayh jianz,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on February 3. 1947, before Max Rotenberg, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERProducts Manufacturing & Engineering Corporation, an Illinoiscorporation having its principal place of business in Chicago, Illinois,operates two manufacturing plants, known as the Armitage andWabansia plants, respectively.At the Armitage plant, it is engagedin general machine work, and at its Wabansia plant, it is engaged instamping and assembling component parts for radios.Only theWabansia plant is involved in this proceeding.During 1946, theEmployer purchased for use at these plants raw materials valued atapproximately $40,000, about 15 percent of which originated outsidethe State of Illinois.During the same period, it sold finished prod-ucts valued at approximately $200,000, about 15 percent of which wasshipped out of the State.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N. L. R. B, No. 42.233 234DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE `ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Brotherhood of Electrical `Yorkers, Local B-1031,herein called the Intervenor, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an aplDropriate unit.The Intervenor asserts that a cross-check conducted pursuant to across-check agreement with the Employer is a bar to this proceeding.On December 9, 1916, the Intervenor and the Employer orallyagreed that the latter would recognize the former as the bargainingrepresentative of the employees involved in this proceeding if a cross-check, by a captain in the Chicago police department, of evidence ofrepresentation submitted by the Intervenor showed that the latterrepresented a majority of the employees.On December 12, 1946, thecaptain conducted the cross-check and reported to the Employer thatthe Intervenor did represent such a majority.On the following day,the Employer and the Intervenor started negotiations fora collectivebargaining agreement.On December 14, 1946, the Petitioner notifiedthe Employer of its claim to represent the latter's employees and onDecember 18, filed the present petition.Thereafter, on February 1,1947, the Employer and the Intervenor entered into a collective bar-gaining contract for a 1-year term.Neither the Intervenor nor theEmployer contends that this agreement is a bar.The Intervenor argues that the same effect should be given to thecross-check conducted by the police captain pursuant to oral agree-ment as the Board gives to its own certification following an election.In previous cases, the Board has refused to give this effect to cross-checks conducted by a conciliator of the United States ConciliationService' and by one of its own Regional Directors 2 where the resultsof the cross-check were not posted on the employer's premises for areasonable period of time so that either the employees or other in-terested parties might have the opportunity of protesting these resultsbefore they became final. In the present case, there is no evidence ofsuch posting.Under these circumstances, we refuse to accord this1Matter of Electro MetallurgicalCompany,69N L R. B. 772. SeealsoMatter of Vic-toryChemicalCompany,60 N L R B 9972Matter of Joe Hearin,68 N L R B. 150 and 66 N. I, R B 1276 PRODUCTS MANUFACTURING & ENGINEERING CORPORATION 235card check the'same status as a dertification by the Board ' following anelection.Accordingly, Ave find that the oral cross-check agreementand the card check conducted pursuant thereto do not bar a presentdetermination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with an agreement of the parties, that,allproduction'and maintenance employees of the Employer at its Wa-bansia plant, including watchmen and factory clerical employees, butexcluding office clerical and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 3As part of the investigationto ascertainrepresentatives for the pur-poses ofcollective bargaining with Products Manufacturing & Engi-neeringCorporation, Chicago, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfromthe date of this Direction, under the direction and supervisionof theRegionalDirector for the Thirteenth Region, acting in this mat-ter as agentfor the National Labor Relations Board, and subject toSections203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by United Electrical, Radio & MachineWorkers ofAmerica, CIO, or by International Brotherhood of Electrical Work-ers, Local B-1031, AFL, for the purposes of collective bargaining, orby neither.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Direction'of Election.Any participant in the election herein may, upon its prompt request to, and approvalthereof, by the Regional Director,have its name removed from the ballot